DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 14 October 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 16, 25, and 31.  Applicant has amended the claims sufficiently to overcome the previous claim objections.  Additionally, Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) is sufficient to overcome all prior art rejections under 35 U.S.C. 103  In response, all previous objections and rejections to the claims are hereby withdrawn and claims 16-20, 22-29, and 31-37 are allowed.

Response to Arguments
Applicant’s arguments, see pages 15-17 of the Applicant’s Remarks, filed 14 October 2021, with respect to the objection to claims 16, 25, and 31 have been fully considered and are persuasive.  The objection to claims 16-20, 22-29, and 31-37 has been withdrawn. 
Applicant’s arguments, see pages 15-17 of the Applicant’s Remarks, filed 14 October 2021, with respect to the rejection of claims 16-20, 22-29, and 31-37 under 35  have been fully considered and are persuasive.  The rejection of claims 16-20, 22-29, and 31-37 has been withdrawn. 

Allowable Subject Matter
Claims 16-20, 22-29, and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed over the prior art for the inclusion of the limitation “comparing the monitored exposure values of the individual with the determined exposure threshold value for the individual, wherein the monitored exposure values of the individual is determined based on a current location of the individual and an expected location of the individual, and wherein the expected location of the individual depends upon a predictive movement of the individual present in an area of the environment; and upon determining that the monitored exposure value of the individual exceeds the exposure threshold value, determining a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual”  in combination with the remaining limitations of the claim.
The claimed use of cross-sensitivity pattern matches to identify chemicals with a plurality of chemical sensors was known in the prior art, as has been shown in the prior art of record Lewis et al. (US Pat 6631333 – cited in IDS) Amin et al. (US PGPub 20140201182 –cited in previous 892), Liberman et al. (US PGPub 20030135971 – cited in previous 892).  However, none of Lewis, Amin, or Liberman teaches or suggests comparing monitored exposure values to a threshold to determine a new personal protective equipment requirement, let alone to determine the monitored exposure value an expected location of the individual, and wherein the expected location of the individual depends upon a predictive movement of the individual present in an area of the environment.”
Krepel et al. (US PGPub 20090058600 – cited in previous 892) teaches determining a requirement for a different article of PPE based on sensed hazardous material and sending a notification of the determination.  Krepel also teaches to determine if a PPE configuration is approved for a location, which suggests that a determination of a new PPE requirement could be based on a current location of an individual.  However, Krepel makes no suggestion to determine a monitored exposure level based on “an expected location of the individual, and wherein the expected location of the individual depends upon a predictive movement of the individual present in an area of the environment.”
Hamerly et al. (US PGPub 20110227700 - cited in previous 892) teaches comparing a monitored exposure value with a determined exposure threshold value as a criterion for a change-out condition of PPE.  However, Hamerly also fails to teach or suggest that the monitored exposure value is based on “an expected location of the individual, and wherein the expected location of the individual depends upon a predictive movement of the individual present in an area of the environment.”
U.S. Department of Health & Human Services (“Rescuer Safety — Personal Protective Equipment’ – cited in previous 892) and U.S. Environmental Protection Agency (“Personal Protective Equipment” – cited in previous 892) both discuss the different levels of PPE and different criteria for using each level of PPE, including criteria based on measured concentration.  However, neither reference discloses a an expected location of the individual, and wherein the expected location of the individual depends upon a predictive movement of the individual present in an area of the environment.”
Claims 25 and 31 recite substantially the same limitations discussed above with respect to claim 16 and are allowed for the same reasons.
Claims 17-20, 22-24, 26-29, and 32-37 each depend on one of claims 16, 25, or 31, and are allowed for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864